El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
El recurrente Eddie Belmonte inició en 6 de julio de 1964 un pleito ante el Tribunal Superior, Sala de San Juan, que denominó “acción civil,” en el cual se incluyen como únicos demandados a Agustín Mercado Reverón, en su capacidad de Administrador Hípico, y a los tres miembros que inte-gran el jurado de las carreras de caballos que se celebran en el Hipódromo El Comandante. Después de narrar en veiiíte y siete párrafos una serie de hechos que culminaron con la imposición por el Administrador de un castigo de 10 días de suspensión como jinete,(1) el recurrente concluye *259suplicando que “en protección de los derechos constitucionales de este demandante se sirva pasar sobre los siguientes ex-tremos :
“(1) que vuestro demandante tiene derecho a asistencia legal en cualquier comparecencia para responder de cargos ante el Jurado Hípico, el Administrador Hípico o cualquier otra Autoridad Hípica.
(2) que los incisos 20 y 21 del Artículo 1001 del Regla-mento Hípico en tanto y en cuanto, privan al demandante del derecho constitucional a la libertad de palabra, sujeto a las dis-posiciones del Código Penal de Puerto Rico, son nulos y anti-constitucionales.
(3) que ni el Jurado Hípico ni el Administrador Hípico, ni ninguna otra autoridad hípica tiene facultad para castigar a vuestro demandante sin haber cumplido con los requisitos míni-mos de un debido proceso de ley; y
(4) que se dictamine específicamente que el castigo de 10 días de suspensión impuéstole a vuestro demandante por el Admi-nistrador Hípico en su Resolución de fecha 21 de mayo de 1964, *260es nulo e inexistente en derecho y el mismo debe ser eliminado del expediente (récords) de este demandante en la Adminis-tración Hípica y asimismo que si dicho castigo ha sido notifi-cado a cualquier agencia instrumentalidad y autoridad rela-cionada con el deporte hípico en el extranjero con la cual la Administración del Deporte Hípico de Puerto Rico mantenga relaciones se le notifique sobre la eliminación de dicho castigo.”
Observamos, de entrada, que nada hay en la Ley Hípica de Puerto Rico, Núm. 149 de 22 de julio de 1960, 15 L.P.R.A. sees. 181 et seq., que autorice la revisión directa por los tribunales de las actuaciones del Administrador y, mucho menos, de los miembros del jurado. El Art. 9, 15 L.P.R.A. see. 189, dispone la revisión por medio de certiorari de las decisiones, órdenes y resoluciones finales de la Junta Hípica en cuanto a errores de derecho. Pero, como hemos visto, la Junta Hípica no es parte en este procedimiento. Ahora bien, aun cuando interpretáramos con excesiva liberalidad que el párrafo 23 de la demanda(2) se dirige a impugnar una actuación de este organismo, tampoco hubiese podido el tribunal a quo entender en el asunto ya que no se solicitó oportunamente la reconsideración de la resolución ni se presentó la petición de certiorari dentro del término que marca la ley. (3) A nuestro juicio lo expuesto es suficiente para demostrar que no se agotó cumplidamente el remedio administrativo disponible.
*261Por otro lado, preëisa aclarar que se trata aquI de la suspension temporal de la licencia de jinete del recurrente por el perlodo limitado de 10 dIas. (4) No estamos ante una cancelación o revocación de una licencia que requiera, inde-fectiblemente una previa audiencia y oportunidad de de-fensa. Ya en Las Monjas Racing Corp. v. Com. Hípica, 67 D.P.R. 45 (1947), interpretando un estatuto similar, (5) dijimos a las págs. 49 y 50:
 Como la concesión de una licencia es un privilegio y no constituye propiedad ni pi~oduce derechos contractuales entre el concesionario y el Gobierno, su revocación no priva de derecho alguno garantizado por Ia Constitución. People v. Department of Health, 82 N.E. 187 (N.Y. 1907). Consecuentemente, al con-ceder una licencia, la Legislatura puede impoller las condi-ciones que estime convenientes para suspenderla temporalmente o para revocarla. En efecto, la Ley HIpica Insular, al conferir a la Comisión HIpica facultades para conceder licencias, le re-servo el poder de suspenderlas temporalmente y el de cancelarlas o revocarlas. En cuanto a Ia suspension temporal, Ia autorizó para decretarla sin necesidad de previa audiencia y no concedió revision judicial. En cambio, la autorización para cancelar o re-vocar licencias la condicionó a que previamente diese oportunidaci al concesionario de ser oIdo en su defensa y concedió a éste el derecho a revision judicial.
. . . . .
La suspension temporal, en distinción de la cancelación, la cual tiene carácter de permanente, debe ser por un perIodo defi-nido, el cual debe constar de la faz de Ia orden decretando Ia suspension."
Cuando se trata de castigos impuestos por el jurado, fácil es advertir que èe harla prácticamente imposible adminis-*262trar la ley si se requiriera que los procedimientos ante dicho cuerpo que se relacionan generalmente con la conducta obser-vada en el curso de las carreras estén indefectiblemente re-vestidos de las formalidades de audiencias, asistencia de abogado, contrainterrogatorio de testigos, etc.
El legislador dispuso taxativamente que el Administra-dor tenía facultad para suspender temporalmente o cancelar permanentemente las licencias de jinetes (Art. 7, 15 L.P.R.A. see. 187), y que sólo en el caso de cancelación permanente debería dar a la persona perjudicada la oportunidad de ser oída en su defensa por sí o por medio de abogado. En el presente caso advertimos que el Administrador cautelosa-mente le concedió una vista al jinete Belmonte. (6)
Pero hay más. Dentro de la exposición confusa de las alegaciones parece tratar de impresionarnos con que en este caso está envuelta la libertad de expresión del peticionario, ya que en su origen fueron ciertas manifestaciones hechas por éste las que dieron lugar a que fuera citado por el jurado. No es así. Dice el acuerdo del jurado refiriendo el caso al Administrador: “En vista de que el jinete E. Belmonte a pesar de haber sido requerido por el Jurado para que compareciera ante dicho cuerpo a fin de investigar ciertas manifestaciones vertidas por dicho jinete a la prensa, a la radio y la televisión, no ha comparecido; y en vista además de que las supuestas manifestaciones, de ser ciertas que fueron vertidas por dicho jinete constituyen a juicio del Jurado una violación de los incisos 20 y 21 del Art. 1,001 del Reglamento Hípico ... y en la resolución del Administrador claramente se expone que “La acción del Jurado Hípico suspendiendo al jinete Belmonte surge porque habiendo éste requerido a Belmonte para que compareciera ante dicho cuerpo a fin de investigar alegadas manifesta-*263ciones vertidas por dicho jinete, que el Jurado entendía que de ser ciertas ello constituía una violación al reglamento hípico, dicho jinete no compareció ante el Jurado como era su obligación.” Es por eso que al resolver, dicho funcionario expresa que “Más que las manifestaciones que antes hemos venido discutiendo, nos preocupa el reto de Belmonte al no comparecer ante el Jurado cuando fue requerido para ello. Creemos que no hubo justificación alguna para tal acto de abierta indisciplina.” (7) Esto hasta para disipar cualquier preocupación de que esté envuelta la conculcación de un de-recho constitucional.(8)
Pero sea ello como fuere, otro escollo se levanta ante las pretensiones del recurrente. El Art. 8, 15 L.P.R.A. see. 188, sólo autoriza la apelación ante la Junta Hípica de las suspensiones impuestas por el Administrador o el jurado cuando éstas fueren por un término de un mes o más. En este respecto actuó correctamente la Junta Hípica al declararse sin jurisdicción.(9)
Para finalizar deseamos llamar la atención de que al presentar la solicitud de revisión ante este Tribunal el peticionario acompañó copias de varios documentos — el acuerdo del Jurado de 19 de mayo incorporado a la citación a vista cursada por el Administrador, la resolución del Adminis-*264trador, el escrito de apelación para ante la Junta Hípica y la resolución de ésta — que no tuvo ante sí el tribunal a quo. Esta práctica es indeseable y debe descontinuarse. Se coloca al tribunal de instancia en una señalada desventaja.

Por todas las razones expuestas, se confirmará la sen-tencia dictada por el Tribunal Superior, Sala de San Juan, en 31 de julio de 1961, por la cual se declaró con lugar la moción para desestimar presentadla por la parte demandada.

El Juez Presidente disintió en opinión separada. El Juez Asociado, Señor Belaval disintió mediante opinión en la cual ■concurren los Jueces Asociados Señores Hernández Matos y Santana Becerra.
—O—

 Se expone que el peticionario Belmonte fue obstaculizado por otro jinete en una de las carreras celebradas el día 10 de mayo de 1964, por lo cual se formuló una reclamación de foul ante los señores del jurado, quienes la desatendieron y declararon “oficial” la llegada; que el peti-cionario llamó nuevamente a los jurados para consignar su protesta de *259la decisión y la inacción ante su reclamación, respondiéndole el presi-dente del jurado que “quién era él para cuestionar las decisiones del jurado;” que al dirigirse a la caseta de los jinetes tuvo un altercado con el jinete que le había obstaculizado y como consecuencia de ello le fue impuesto un castigo de tres días de suspensión; que al terminar las carreras, mientras se disponía a retirarse a su hogar, fue abordado por un periodista a quien manifestó su propósito de trasladarse a Nueva York ya que le era imposible trabajar en Puerto Rico; que el periodista le conminó a deponer su actitud recordándole que era el líder en montas ganadoras, inquiriéndole “qué iba a hacer a su liderato,” a lo cual res-pondió que “le regalaba el liderato a los señores del jurado para que hicieran con él lo que mejor les pareciera;” que en 13 de mayo se tras-ladó a Nueva York, y el día 16 siguiente recibió un cablegrama en el cual se le informaba que había sido suspendido indefinidamente y se re-quería su presencia ante el jurado; que regresó y el día 17, en compañía de su abogado, solicitó, audiencia al jurado, lo cual le fue negado; que el día 19 se le citó para que compareciera a una vista ante el Adminis-trador Hípico, que se celebró al día siguiente; que en dicha vista no se practicó prueba sobre los supuestos cargos; que se le notificó una resolu-ción del Administrador imponiéndole un castigo de diez días contados desde el 13 de mayo, de forma que expiró el mismo día en que se le notificó; que recurrió ante la Junta Hípica alegando “se habían violentado sus derechos constitucionales,” y en 3 de junio la Junta le notificó una resolu-ción declarándose sin jurisdicción.


“Que en fecha 3 de junio de 1964 la Junta Hípica notificó a este demandante una Resolución declarándose sin jurisdicción para entender en la apelación.”


 Dispone en parte el Art. 9 que “Disponiéndose, que antes de la radicación de la petición de certiorari deberá solicitarse mediante moción al efecto la reconsideración de la decisión, orden o resolución, a la Junta Hípica.” Ésta no es una mera formalidad si se tiene en cuenta que ante el Tribunal Superior el recurrente sólo podrá alegar, como errores de derecho en su recurso de revisión, aquellos que hubiere alegado en su moción de reconsideración a la Junta Hípica.
Dispone además que “La petición de certiorari . . . deberá presen-tarse dentro del término de quince (15) días de haberse notificado de la decisión, orden o resolución final. . . .”


 El acuerdo del jurado de fecha 17 de mayo de 1964 dispuso que el jinete "continde suspendido," pero al referirse el asunto al Adminis-trador "para que después de practicada la investigación correspondiente, tome las providencias que estime necesarias," dicho funcionario en 21 de mayo limitó la suspension a 10 dias, que vencIan el dia 28 siguiente.


 Sec. 7 de la anterior Ley HIpica, segCin enmendada por Ia Ley Ni~m. 17 de 15 de julio de 1935. (Leyes (2), pág. 97.)


Dice, en parte, la resolución del Administrador: “En dicho día y hora el querellado compareció acompañado del Lie. Cayetano Coll Pujols.”


Ahora tardíamente se pretende aducir que el peticionario no atendió la citación del jurado porque se le impidió estar acompañado por su ahogado. Tal parece que esta explicación no se presentó ante el Admi-nistrador, limitándose el ahogado del jinete a explicar “el alcance de las frases vertidas.”


 Somos los primeros en admitir que las frases atribuidas al recu-rrente en forma alguna son detrimentales al deporte y que constituyeron más bien la expresión de una reacción espontánea de éste ante actuaciones del jurado de las cuales disentía.


 Estamos apercibidos de que mediante sucesivas suspensiones por términos menores de un mes podría en efecto lograrse la suspensión indefinida de un jinete. Como esa situación no está ante nos, nos abstene-mos de expresar criterio sobre el particular. Véase, sin embargo, Hernández v. Comisión Hípica, 50 D.P.R. 100 (1936).